PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hajipetrou, et al. 
Application No. 17/013,473
Filed: September 4, 2020
For: Laminating and De-Bubbling System for Electronic Mobile Device Screens

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed March 28, 2022, to revive the above identified application.  

The petition is GRANTED.  

The above-identified application became abandoned for failure to timely file a reply to the Notice to File Corrected Application Papers mailed on June 9, 2021.  This Notice set an extendable period for reply of two (2) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.   Accordingly, the abandonment date of the application is 
August 10, 2021.  The Office mailed a Notice of Abandonment on October 27, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) properly labeled replacement drawings in compliance with the Notice mailed on June 9, 2021; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

This application is being forwarded to the Office of Data Management for processing into a patent.  


Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET